On June 22, 1945, a petition to vacate and abandon a road on the west shore of Flathead Lake was filed with the board of county commissioners of Flathead county. After due notice and hearing before the board on July 17, 1945, the road was ordered abandoned.
On January 22, 1946, the relator applied to the district court for a writ of certiorari to review the order of the board of county commissioners of Flathead county to abandoning the road. Affidavit of relator and petition for writ were filed and the writ issued on January 22, 1946. On February 11, 1946, the return date for the writ, the board of county commissioners appeared by motion to quash and dismiss the writ. The clerk of the board also made return as ordered. The motion to quash was at this time denied and the matter continued until February *Page 415 
20, 1946. On that date a motion to strike certain matter from the return was filed and denied by the court. Evidence was then introduced, the motion to quash reargued and taken under advisement by the court. Thereafter, on May 3, 1946, the court made an order reciting that "the respondent having filed and presented its motion to quash said writ upon various grounds, among them being that it does not appear from relator's affidavit and application that relator is a party beneficially interested in the proceeding; and the court having denied the motion and heard the parties upon the return filed by respondent, and the court having further considered said motion to quash, now determines that said motion should have been granted, and said motion is now granted, and it is hereby ordered that said writ be quashed and the proceeding dismissed."
On May 28, 1946, an amended application for writ of certiorari was filed, and a new writ of certiorari issued and served. On June 5, 1946, the respondent board of county commissioners filed a motion to quash and dismiss the amended application, a motion to strike the amended application and at the same time an affidavit disqualifying Judge Dean King.
Judge Ben Harwood was called in to assume jurisdiction and on July 11, 1946, he heard the motion to quash and consider the return that had been previously filed, which was by stipulation made the return to the second writ.
On January 13, 1947, an order was made and memorandum opinion rendered. Judge Harwood found that the relator was a party beneficially interested under section 9838, Revised Codes, and that the petition to vacate and abandon the road did not comply with section 1635, Revised Codes 1935, and further found that the petition was not signed by the requisite number of signers and was therefore void on its face. Thereupon the order of the board of county commissioners of Flathead county, vacating and abandoning the road in question, was annulled. It is from this decision of Judge Harwood that this appeal is taken. *Page 416 
The board of county commissioners, respondent below and appellant herein and hereinafter designated as appellant, has brought up a record which consists of the original affidavit and application for writ of certiorari, the order for the original writ of certiorari, the writ, the motion to strike and motion to quash, the return on the original writ, the order of Judge Dean King dismissing the proceedings, the amended affidavit and application for writ, the order issuing the second writ, the second writ, the motion to quash and motion to strike the second writ, the affidavit of disqualification of Judge Dean King and the order calling in Judge Ben Harwood and Judge Harwood's order setting aside and annulling the action of the board of county commissioners together with the notice of appeal, minute entries and certificates.
Respondent, the relator below, and hereinafter designated as[1]  relator, filed a motion to dismiss the appeal on the grounds that the appellant has failed to furnish the requisite papers, that the record fails to set forth a sufficient judgment roll and that no bill of exceptions has ever been made, filed or served.
There is no merit in this motion. Section 9846, Revised Codes, sets forth the minimum contents of the judgment roll in an appeal: "A copy of the judgment, signed by the clerk, entered upon or attached to the writ and return, constitutes the judgment-roll."
The relator has also moved to strike all of the matter in the[2]  record except Judge Harwood's order setting aside the proceedings of the board of county commissioners, the second writ of certiorari issued, the return on the second writ and the notice of appeal. It is contended that section 9846, Revised Codes, supra, requires that all the matter not specifically enumerated therein be incorporated in a bill of exceptions in order to be brought before this court on appeal. While section 9846 does set forth the minimum contents of the judgment roll, it does not follow that only the papers therein enumerated may *Page 417 
be incorporated in the judgment roll. In State ex rel. Duffy v. Justice of the Peace Court, 69 Mont. 450, 222 P. 1055, the question was "whether the affidavit [on which the writ of review was issued] suffices to state a cause of action." It was there contended that the affidavit was not before the court and could not be considered on appeal. The court said, "This contention must be sustained. The sufficiency of this affidavit was notattacked in the district court by demurrer, motion to quash orotherwise." (Emphasis added.)
"The only papers before this court for consideration are those embraced in the judgment roll, which in a proceeding for a writ of review consists of `a copy of the judgment, signed by the clerk, entered upon or attached to the writ and return.' Section 9846, Rev. Codes 1921." It is implicit in this decision that had the affidavit been attacked by demurrer or motion to quash or otherwise a different result would have been reached.
In the instant case the affidavit for the writ was attacked by a motion to quash and successfully so, the writ was quashed and the proceeding dismissed. Thereafter an amended affidavit and application for a writ was filed and this too was attacked by motion to quash. Among other things the motion to quash the second writ was based on the proposition that the amended affidavit and application had been issued in a proceeding that had been previously dismissed. Such a motion was directed specifically at the jurisdiction of the court to issue the second writ.
Section 9846 must be construed with other statutes relating to appeal and effect given to all as if they were all parts of the same statute. Sec. 5522, Rev. Codes; Durland v. Prickett,98 Mont. 399, 39 P.2d 652.
Appellants are appealing from a final judgment entered in a[3]  special proceeding. Sec. 9731, Rev. Codes. On such appeal the record consists of the judgment roll, as defined in section 9409, all bills of exception settled and filed and a copy of the notice of appeal. Sec. 9402, Rev. Codes. *Page 418 
Section 9409 declares the following papers constitute the judgment roll: "* * * (2) * * * the pleadings, a copy of the verdict of the jury, or finding of the court or referee, all bills of exceptions taken and filed, all orders, matters,proceedings deemed excepted to without bill of exceptions, and a copy of any order made on demurrer or relating to a change of parties, and a copy of the judgment." "Orders, matters [and] proceedings deemed excepted to" are defined in section 9387, Revised Codes: "Every order, ruling, and decision of every kind and nature made and entered by any court, judge, or referee, and every verdict, finding. decree, or judgment of a court is deemed excepted to, and it shall not be necessary to ask for or note an exception, but nothing herein contained shall be deemed to dispense with the necessity of making objections, nor to dispense with the preparation of a bill of exceptions in all cases in which the same is required by law, * * *."
Bank of Commerce of Owensboro v. Fuqua, 11 Mont. 285,28 P. 291, 292, 14 L.R.A. 588, 28 Am. St. Rep. 461, propounded the rule here applicable: "* * * when the order, decision, ruling, or other matter deemed excepted to by law is apparent upon the face of the pleadings, no formal bill of exceptions is necessary in order to have the ruling reviewed on appeal based upon the judgment roll."
Judge Harwood's final order overruled appellant's motion to[4]  quash and brought squarely into issue the question of the effect of Judge King's original order dismissing the case. Since Judge Harwood's order was one of those deemed excepted to by section 9387 and the matter concerned only the pleadings and official orders of the court, the matter was properly incorporated in the judgment roll. Analogous cases from other jurisdictions are: Crebbin v. Shinn, 19 Colo. App. 302,74 P. 795; Taylor v. McCormick, 7 Idaho 524, 64 P. 239; Turner Real Estate Co. v. Anson, 22 Wyo. 383, 142 P. 1052; Harper v. Lichtenberger, 59 Nev. 495, 92 P.2d 719, 98 P.2d 1069, 99 2d 474; Zion's Savings Bank  Trust Co. v. Mountain *Page 419 
Lakes Poultry Farms, 98 Utah 410, 100 P.2d 212; Fritsche v. McCue, 34 Cal. App. 2d 46, 92 P.2d 928.
Having determined that the original order dismissing the action and appellant's second motion to quash are properly part of the record, it is next necessary to ascertain the effect of such dismissal on the subsequent pleadings. The order does not grant leave to amend and there is nothing in the record to show that the relator applied for leave to amend at the time the first motion to quash was sustained and the action dismissed.
When a motion to quash is sustained, it is within the[5]  discretion of the trial court either to allow an amendment or to give judgment forthwith. Sec. 9187, Rev. Codes; Shampagne v. Keplinger, 78 Mont. 114, 252 P. 803; Granger v. Erie,101 Mont. 170, 53 P.2d 443.
Judge King's order sustaining the motion to quash and[6]  "dismissing the proceeding" was a judgment in that it disposed of the case finally. Sec. 9313, Rev. Codes. It is immaterial that it is designated an "order." "An order dismissing an action is a final judgment." State ex rel. Duckworth v. District Court, 107 Mont. 97, 100, 80 P.2d 367, 368; State ex rel. Meyer v. District Court, 102 Mont. 222, 225,57 P.2d 778, and cases therein cited, and see State ex rel. Shing v. Lenahan, 17 Mont. 518, 43 P. 712.
After a judgment of dismissal no amendment could be made in[7]  the absence of a motion to vacate or set aside the judgment (41 Am. Jur., "Pleadings" sec. 298, p. 496; annotation in 106 A.L.R. 571), except to correct clerical mistakes. Eadie v. Eadie, 44 Mont. 391, 120 P. 239, Ann. Cas. 1913B, 479; State ex rel. McHatton v. District Court, 55 Mont. 324, 176 P. 608.
The judgment of dismissal terminated the case (King v. Superior Court, 12 Cal. App. 2d 501, 56 P.2d 268) and could be reviewed or set aside and further proceedings had therein only in the manner prescribed by statute. State ex rel. McCatton v. District Court, supra. *Page 420 
If the ruling of the trial court in dismissing the action was[8, 9]  so unexpected as to surprise counsel, he could proceed under section 9187 and move to set aside the judgment of dismissal as one "taken against him * * * through [his] mistake, inadvertence, surprise, or excusable neglect" (Brush v. Big Bear Lake Tavern, 29 Cal. App. 2d 69, 84 P.2d 180, 182; Risco v. Reuss, 45 Cal. App. 2d 243, 113 P.2d 914; Fallon v. Superior Court, 33 Cal. App. 2d 48, 90 P.2d 858), but an application to set aside the judgment must first be made (Gomes v. Warn, 33 Cal. App. 2d 313, 91 P.2d 214) and failure to make such an application is not justified by the assertion that such a request would have been useless. Powell v. Lampton,30 Cal. App. 2d 43, 85 P.2d 495. Relief under the provisions of section 9187 can only be granted "after notice to or in the presence of the adverse party." There is nothing in the record to show that any application was made to the court to relieve the relator from the judgment of dismissal nor was any notice given the adverse party. So that it cannot be said that the order for the second writ is by implication an order to set aside the judgment of dismissal and granting leave to amend. State ex rel. Hart-Parr Co. v. District Court, 58 Mont. 114, 190 P. 982; and see Hagen-Ratcliff  Co. v. Grobe, 113 W. Va. 592, 169 S.E. 240. Such a construction would practically eliminate the necessity of moving under section 9187 and violate the procedure set down by that statute.
If, as relator insists, the dismissal under the motion to[10]  quash did not go to the merits, he could file a new action. Sec. 9320, Rev. Codes. But the original proceeding was none the less terminated even though dismissed without prejudice. Mitchell v. Board of Gov., 9 Cir., 145 F.2d 827.
The issuance of the second writ in a cause that was already terminated was error. The court was without jurisdiction to entertain the amended application or issue the writ. Miller v. Northern P. R. Co., 30 Mont. 289, 76 P. 691. Appellant's second motion to quash should have been sustained. *Page 421 
The judgment is reversed and the cause is remanded with instructions to dismiss the action.
Mr. Chief Justice Adair and Associate Justice Choate concur.
(Mr. Justice Gibson took no part since he was not a member of the Court at the time of the oral argument).